Citation Nr: 0836581	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  04-42 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left lateral forehead and left lateral 
cheek.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected arthritis of the left knee, lumbosacral 
strain, and right hip condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to July 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2008, the veteran's representative, on the 
veteran's behalf, submitted additional evidence along with a 
waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The veteran's squamous cell carcinoma of the left lateral 
forehead and left lateral cheek was not shown in service or 
for many years thereafter, and has not been shown by 
competent medical evidence to be etiologically related to his 
active service.

2.  The veteran has already been granted service connection 
for arthritis of the left knee, lumbosacral strain, and 
status post fracture of the pelvis with limitation of motion 
of the right hip.

3.  The veteran's degenerative joint disease of the right 
knee is directly related to his service-connected arthritis 
of the left knee, lumbosacral strain, and right hip 
condition.


CONCLUSIONS OF LAW

1.  The veteran's squamous cell carcinoma of the left lateral 
forehead and left lateral cheek was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.  Degenerative joint disease of the right knee is 
proximately due to or the result of service-connected 
conditions.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a September 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service VA and 
private treatment records, and VA examination reports.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing medical 
evidence.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have any effect on the case or to 
cause injury to the veteran.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).


Squamous cell carcinoma of the left lateral forehead and left 
lateral cheek

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and cancer becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

The veteran is claiming service connection for squamous cell 
carcinoma of the left lateral forehead and left lateral 
cheek.  Specifically, he contends that he developed this 
disability as a result of severe sunburns which he allegedly 
incurred due to sun exposure in service.  However, his 
service treatment records are negative for any complaints, 
treatment, or diagnosis pertaining to sun exposure, sunburns, 
or squamous cell carcinoma.  According to his DD Form 214, 
the veteran's military occupational specialty (MOS) in 
service was an interpreter.  The claims file contains no 
objective evidence to indicate that the veteran was exposed 
to hazardous levels of sun exposure in the performance of his 
duties as an interpreter.  The evidence further notes that 
the veteran's post service occupation was as an archeologist.

Post-service VA and private treatment records reflect that 
the veteran was first diagnosed with squamous cell carcinoma 
in March 1993.  Thereafter, in 1995 and 1996, he underwent 
surgery to remove cancerous lesions from the skin of his left 
temple and left cheek.  A February 1996 VA lab report noted 
that fragments of the veteran's skin showed solar elastosis.  
In a March 2002 VA progress note, it was noted that the 
veteran's skin was sun-damaged.  In an April 2005 VA 
dermatology progress note, the veteran complained of 
recurrent lesions on his left lateral forehead; upon 
examination, extensive solar damage was noted, and solar 
keratoses were diagnosed along with extensive 
dermatoheliosis.

The Board notes that there is no competent medical opinion of 
record linking the veteran's squamous cell carcinoma to his 
military service.  Rather, the evidence of a nexus between 
the veteran's squamous cell carcinoma and his military 
service is limited to the veteran's own statements (to 
include the contentions set forth in his June 2004 notice of 
disagreement).  These statements do not constitute competent 
evidence of a nexus between the claimed disability and the 
veteran's active service, since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine whether his squamous cell 
carcinoma is related to service.  In this regard, the Board 
notes that in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Court held that in service connection claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
when there is (4) insufficient competent medical evidence on 
file for the VA to make a decision on the claim.  See 38 
C.F.R. § 3.159(c)(4)(i).

In the present case, the veteran does have a current 
disability, but there is no evidence establishing that an 
event, injury, or disease occurred in service.  As noted 
above, his service medical records are negative for any 
complaints, treatment, or diagnosis pertaining to excessive 
sun exposure, sunburns, or squamous cell carcinoma, and his 
contentions as to repeated treatment for sun exposure in 
service have not been borne out by the other evidence of 
record.  Thus, such contentions are entitled to little 
probative weight.  Under these circumstances, there is no 
duty to provide a medical examination or obtain a medical 
opinion.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 
518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds, therefore, that the preponderance of the 
competent and probative evidence shows that the veteran's 
squamous cell carcinoma was not shown in service or for many 
years thereafter, and is not the result of any disease or 
injury incurred in service.  Accordingly, service connection 
for the veteran's squamous cell carcinoma is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


Degenerative joint disease of the right knee

Service connection may be established for disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007).  Further, a 
disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The veteran asserts that service connection is warranted for 
degenerative joint disease of the right knee.  He claims that 
it either resulted from an injury in service or that it is 
related to his service-connected arthritis of the left knee, 
lumbosacral strain, and right hip condition.

Turning to the evidence, it is well-documented in the 
veteran's service treatment records that he endured a car 
accident in service which resulted in injuries to his left 
knee, lower back, and right hip.  The veteran has already 
been granted service connection for arthritis of the left 
knee, lumbosacral strain, and status post fracture of the 
pelvis with limitation of motion of the right hip.

Despite the veteran's contentions of receiving treatment for 
his right knee during service, his service treatment records 
are negative for any diagnosis or findings pertaining 
specifically to his right knee.  Nevertheless, post-service 
VA treatment records show that the veteran does currently 
suffer from degenerative joint disease of the right knee, 
first documented in a February 1996 VA bone scan report.  In 
a March 2003 VA progress note, the veteran reported that he 
injured his right knee when, three days prior, he fell on ice 
after his left knee "went out" on him.  It was noted that 
he was having difficulty walking due to pain on the right and 
instability on the left.  The veteran was diagnosed with 
degenerative joint disease in his right knee, with mild 
effusion and tender lateral joint line.  One week later, 
during a physical therapy consultation in March 2003, the 
veteran was fitted for a hinged knee brace for his right 
knee.  At an August 2005 VA joints examination, the veteran 
walked with a limping gait, used a walker to ambulate, and 
wore braces on both knees.  He was diagnosed with 
inflammatory arthritis of both knees.

In an October 2008 statement, a private medical consultant 
reviewed the veteran's claims file as well as pertinent 
medical records and opined the following: "It is conceivable 
that the veteran[,] in assuming an abnormal gait with 
concomitant adaptation of posture as a result of his left 
knee, low back[,] and right hip [disabilities,] transferred 
additional and abnormal pressures on other joints of the 
lower extremity, particularly the right knee.  Therefore, it 
is at least as likely as not that the veteran's service-
connected left knee, low back, and thigh [right hip] 
condition[s] contributed to the development of his right knee 
condition."

After resolving all doubt in the veteran's favor, the Board 
concludes that the preponderance of the evidence supports the 
veteran's claim for service connection for degenerative joint 
disease of the right knee, as secondary to service-connected 
conditions.


ORDER

Entitlement to service connection for squamous cell carcinoma 
of the left lateral forehead and left lateral cheek is 
denied.

Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to 
service-connected conditions, is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


